DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Foreign priority with an effective filing date of 5/14/2019 is claimed under Article 8 of the Patent Cooperation Treaty.	

Response to Amendment
The Amendment filed 10/20/2022 has been entered. 
Claims 1-13 and 19-22 remain pending in the application. Claims 1-6, 13, and 19-22 are withdrawn. Claims 7-12 were examined in the Non-Final Office Action mailed on July 20th, 2022. 
The objections to claims 9-11 are withdrawn in view of Applicant’s claim amendments.
The rejection of claim 10 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s claim amendments.
The objection to the specification is withdrawn in view of Applicant’s amendment.
Examiner acknowledges applicant’s affirmation of telephonic election of Group II, claims 7-12, and species “active probiotic composition.”

Response to Arguments
Applicant’s arguments filed 10/20/2022 has been fully considered but are not persuasive. 
	Applicant traverses the rejection of claim 7-12 under 35 U.S.C. 102 over Cobb on the grounds that Cobb's teaching is directed to a specific combination of three bacteria including Bacillus subtilis, Bacillus coagulans, and Enterococcus faecium (page 3, “Issues Under 35 U.S.C. §102(a)(1) and §102(a)(2)” paragraph 5). Claim 7 (filed 7/23/2021) recited “an active probiotic composition […] comprising Bacillus subtilis.” MPEP  211.03(I) defines “comprising” as follows: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).” Therefore, Cobb’s probiotic composition of Bacillus subtilis, although it also contains Bacillus coagulans, and Enterococcus faecium, clearly anticipates claim 7 (filed 7/23/2021). Applicant’s revision of claim 7 to incorporate Bacillus amyloliquefaciens has rendered new grounds for rejection necessary. See subsequent rejection under 35 U.S.C. 103 over Cobb and Sas.
	Applicant traverses the rejection of claim 8 under 35 U.S.C. 103 over Cobb in view of De Simone and Abraham on the basis that neither Cobb nor De Simone teach or suggest the combination of Bacillus subtilis and Bacillus amyloliquefaciens (Applicant’s arguments, page 6, paragraph 6). Applicant’s amendment of claim 8 renders new grounds for rejection necessary under 35 U.S.C. 103 over Cobb and Sas, further in view of De Simone and Abraham.
	Applicant traverses the rejection of claims 9 and 12 under 35 U.S.C. 103 over Cobb in view of Mercado on the grounds that “nothing in the teaching of Mercado would motivate one of skill in
the art at the time of the invention to modify Cobb to make an active probiotic composition or an activated inactive probiotic composition comprising a combination of Bacillus amylofiquefaciens and Bacillus subtilis” (Applicant’s arguments, paragraph 1, page 9). Applicant’s amendment of claims 9 and 12 renders new grounds for rejection necessary under 35 U.S.C. 103 over Cobb, Sas, De Simone, and Abraham, further in view of Mercado.
	Applicant traverses the rejection of claim 10 under 35 U.S.C. 103 over Cobb in view of Douillard and Abraham on the grounds that Cobb, Douillard, and Abraham do not teach or suggest an active probiotic composition or an activated inactive probiotic composition comprising a combination of Bacillus amylofiquefaciens and Bacillus subtilis (Applicant’s arguments, page 11, paragraph 3). Applicant’s amendment of claim 10 renders new grounds for rejection necessary under 35 U.S.C. 103 over Cobb, Sas, De Simone, and Abraham, further in view of Mercado.
	Applicant traverse the rejection of claim 11 under 35 U.S.C. 103 over Cobb in view of Sas is on the grounds that neither Cobb nor Sas teach or suggest an active probiotic composition or an activated inactive probiotic composition comprising a combination of Bacillus amyloliquefaciens and Bacillus
subtilis (Applicant’s arguments, page 12, paragraph 5). Both Cobb and Sas teach the immune-stimulating properties of Bacillus subtilis (paragraph 33, lines 1-5) and Bacillus amylofiquefaciens (paragraph 47, lines 1-3).  Combining equivalents known for the same purpose is considered obvious. See MPEP 2144.06(I).

Claim Objections
Claims 8 is objected to because of the following informality:  “from between 98 to 50%” (lines 7).  Correction to “from between 50 to 98%” is recommended.
Claims 9 is objected to because of the following informality:  “from between 50 to 10%” (lines 9).  Correction to “from between 10 to 50%” is recommended.
Claims 10 is objected to because of the following informality:  “from between 98 to 50%” (lines 3).  Correction to “from between 50 to 98%” is recommended.
Claims 12 is objected to because of the following informality:  “from between 30 to 20%” (lines 6 and 7).  Correction to “from between 20 to 30%” is recommended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite with respect to the use of parenthetical subject matter. The phrases “reclassified as” in lines 12, 13, and 15 create ambiguity over the claimed subject matter. 
Claim 8, lines 2-3, recites “an amount sufficient to enhance an active probiotic composition in the probiotic mixture or activate an inactive probiotic.”  The amount is not defined in the specification and one of ordinary skill in the art would be unable to determine what this amount corresponds to in view of the disclosure. 
Claims 9-10 and 12 are dependent on claim 8. Claims 9-10 and 12 recite weight percentages of various bacteria that when added to the base weight percentage recited in claim 8 (“98 to 50%” recited in lie 7) would sum to greater than 100%, leading to indefiniteness in claims 9-10 and 12.

Claims 9-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claims 9 and 12 recite the combination of Bacillus subtilis and Bacillus amyloliquefaciens, 8 strains recited in claim 8 (Lactobacillus paracasei NCIMB 30439, Lactobacillus plantarum NCIMB 30437, Lactobacillus acidophilus NCIMB 30442, Lactobacillus delbrueckii subspecies bulgaricus NCIMB 30440, Bifidobacterium longum NCIMB 30435, Bifidobacterium infantis NCIMB 30436, Bifidobacterium breve NCIMB 30441, and Streptococcus thermophilus NCIMB 30438), and Streptococcus thermophilus, Lactobacillus casei, Bifidobacterium breve, Bifidobacterium animalis subsp lactis. The specification discloses the combination of Bacillus subtilis and/or Bacillus amyloliquefaciens and the 8 strains recited in claim 8 (“first embodiment of this aspect” on page 7) or the combination of Bacillus subtilis and/or Bacillus amyloliquefaciens and Streptococcus thermophilus, Lactobacillus casei, Bifidobacterium breve, Bifidobacterium animalis subsp lactis (“second embodiment of this aspect” page 8). The combination of Bacillus subtilis and Bacillus amyloliquefaciens with the 8 strains recited in claim 8 and Streptococcus thermophilus, Lactobacillus casei, Bifidobacterium breve, Bifidobacterium animalis subsp lactis is never described in the disclosure. Therefore, claims 9 and 12 constitute new matter.
	Claim 10 recites the probiotic composition of claim 8 and Strepcococcus thermophilus BT01, Bifidobacterium breve BB02, Bifidobacterium animalis subspecies lactis BL03, Bifidobacterium animalis subspecies lactis BL04, Lactobacillus acidophilus BA05, Lactobaciilus plantarum BP06, Lactobaciilus paracasei BP07, and Lactobacillus helveticus BD08. The combination of a probiotic composition comprising Bacillus subtilis and Bacillus amyloliquefaciens, the 8 additional strains of claim 8, and the above recited species of Strepcococcus thermophilus BT01, Bifidobacterium breve BB02, Bifidobacterium animalis subspecies lactis BL03, Bifidobacterium animalis subspecies lactis BL04, Lactobacillus acidophilus BA05, Lactobaciilus plantarum BP06, Lactobaciilus paracasei BP07, and Lactobacillus helveticus BD08 is never recited in the disclosure. Therefore, claim 10 constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb (PGPub 2007/0280910; previously cited in the Non-Final Office Action mailed 10/20/2022) in view of Sas (PGPub. 2008/0057047; previously cited in the Non-Final Office Action mailed 10/20/2022).
Cobb teaches a probiotic composition of 5 to 75% Bacillus subtilis (paragraph 17, lines -1-2) that may be “usefully employed as health or nutritional supplements, food additives, or therapeutic agents for combating a wide variety of physiological disorders, such as irritable bowel syndrome” (Abstract). Cobb teaches “It has been reported that ingested Bacillus subtilis are able to activate the human immune defense, including the IgM, IgG and IgA antibodies” (paragraph 37, lines 4-7) and also that “Probiotic microorganisms can be employed to protect the body against pathogens, maintain vital chemical and micro-flora balance in the gastrointestinal tract, produce essential vitamins and hormones, and assist in stimulating immune response” (paragraph 33, lines 1-5).
Cobb does not teach the combination of Bacillus subtilis and Bacillus amyloliquefaciens.
Sas discloses 16S ribosomal sequencing results for a strain of Bacillus amyfoliquefaciens (SEQ ID NO. 1 of PGPub 2008/0057047 A1). Sas discloses in [0013] that “The invention also relates to an isolated bacteria strain having the 16S rRNA sequence of SEQ ID NO. 1, to an isolated bacterial strain having 90% homology, 80% homology, 70% homology, 60% homology and 50% homology to SEQ ID NO. 1.” The sequence claimed by Sas shares 99.8% identity with the SEQ ID No. 1 of the instant application (nucleotide sequence alignment performed using the National Center for Biotechnology Information BLAST). Sas also teaches “A method for the prophylaxis of a bowel condition, comprising the step of administering as a probiotic an effective amount of a Bacillus bacteria that produces Iipopeptides” (Sas et al., claim 1, page 18). Furthermore, Sas states “Bacillus amyloliquefaciens possesses immuno-stimulating properties” (paragraph 47, lines 1-3). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the probiotic composition of Cobb with that of Sas in order to enhance the immune-stimulating properties of the composition in the treatment of bowel conditions such as irritable bowel syndrome. See MPEP 2144.06(I) “Combining equivalents known for the same purpose.”

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Sas, as applied to claim 7, further in view of De Simone (Letters to the Editors, AP&T Alimentary Pharmacology & Therapeutics, John Wiley & Sons, 2018; previously cited in the Non-Final Office Action mailed 10/20/2022) and Abraham (Gastroenterology. Vol. 140, No. 6. May 2011; previously cited in the Non-Final Office Action mailed 10/20/2022).
See discussion of Cobb and Sas above. 
Neither Cobb nor Sas teach the additional 8 bacterial strains of the probiotic composition of claim 8 comprising Lactobacillus spp., Bifidobacterium spp., and Streptococcus thermophilus. 
However, De Simone discloses a probiotic composition known as “De Simone Formulation” of Lactobacillus paracasei DSM 24734, Lactobacillus plantarum DSM 24730, Lactobacillus acidophilus DSM 24735, Lactobacillus delbruckei subspecies bulgaricus DSM 24734, Bifidobacterium longum DSM 24736, Bifidibacterium infantis DSM 24737, Bifidobacterium breve DSM 24732, and Streptococcus thermophilus DSM 24731 (paragraph 2 of De Simone’s letter to the editors).  De Simone states that the specific strains present in the formulation were previously studied and “endorsed by the Gastroenterology Associations for pouchitis and IBD,” (page 609, column 1, lines 2-3) where IBD is commonly known in the art as a synonym for inflammatory bowel disease (Abstract, PGPub 2008/0057047). 
Abraham teaches that it is well known in the art that “intestinal microbes influence host immune development, immune responses, and susceptibility to human diseases such as IBD” (See Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to combine the probiotic composition of Cobb and Sas with the probiotic composition of 8 bacterial strains developed by De Simone. One would have been motivated to make this combination in order to develop a probiotic composition that incorporates the immune-stimulating properties of Bacillus subtilis and Bacillus amyloliquefaciens with the well-known efficacy of the De Simone Formulation in the treatment of IBD because it was known in the art that host immune response is involved with IBD, as taught by Abraham. 
	
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Sas, De Simone, and Abraham as applied to claims 8 and 11 above, further in view of Mercado (Australian Patent Application No. AU 2016100865 A4; previously cited in the Non-Final Office Action mailed 10/20/2022; hereafter Mercado).
See discussion of Cobb, Sas, De Simone, and Abraham above. 
Cobb, Sas, De Simone, and Abraham do not teach the combination of Bacillus subtilis, Bacillus amyloliquefaciens, and the De Simone formulation with Streptomyces thermophi!us, Lactobacillus casel, Bifidobacterium breve, and Bifidobacterium animalis subspecies lactis.
Mercado  teaches a probiotic composition comprising Streptococcus thermophilus, Lactobacillus casei, Bifidobacterium breve, Bifidobacterium animalis subsp. lactis (paragraph 20, lines 2-12). By way of a non-limiting example, Mercado teaches a composition of 14 microbial strains comprising 2-5 wt% of Streptococcus thermophilus, Bifidobacterium longum (also known as Bifidobacterium animalis subsp. lactis), and Lactobacillus casei (Table 5, page 14). The example does not include Bifidobacterium breve. However, Bifidobacterium breve is indicated as an exemplary strain of the invention in paragraph 49 (line 10). The invention disclosed by Mercado teaches “a probiotic composition for re-colonizing a microbiota and/or for treating or preventing dysbiosis” (Abstract) and later defines dysbiosis as “a loss of balance in microbiota” (paragraph 5, line 7-8) and “Dysbiosis in the gut microbiota may be linked to health problems such as functional bowel disorders, inflammatory bowel disease” (paragraph 5, lines 8-10).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to combine the composition of Cobb, Sas, and De Simone with the probiotic strains disclosed by Mercado with the motivation to add the immune stimulatory activities of Bacillus subtilis and Bacillus amyloliquefaciens a probiotic mixture known as a treatment for dysbiosis and bowel disorders. The compositions of claims 9 and 12 are not patentable over the prior art of Cobb, Sas, De Simone, and Mercado because to arrive at the claimed composition only requires routine optimization of bacterial strains that are all known to have some efficacy as probiotics. Although Mercado claims a probiotic composition of at least 8 bacterial strains (Mercado, page 44, claim 1), since the addition of Bacillus subtilis and Bacillus amyloliquefaciens is expected to improve efficacy in the treatment of IBD due to its known immune stimulatory effect, it would have been obvious to one of ordinary skill in the art that the total number of bacterial strains in the probiotic could be reduced. The reduction in the number of bacterial strains would be expected to reduce manufacturing complexity and associated cost.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Sas, De Simone, and Abraham as applied to claims 8 and 11 above, further in view of Douillard et al. (PLOS ONE, February 2018; previously cited in the Non-Final Office Action mailed 10/20/2022).
See discussion of Cobb, Sas, De Simone, and Abraham above.
Cobb, Sas, De Simone, and Abraham do not teach a composition comprising Strepcococcus thermophilus BT01, Bifidobacterium breve BB02, Bifidobacterium animalis subspecies lactis BL03, Bifidobacterium animalis subspecies lactis BL04, Lactobacillus acidophilus BA05, Lactobaciilus plantarum BP06, Lactobaciilus paracasei BP07, and Lactobacillus helveticus BD08. 
However, this combination of bacterial species is disclosed by Douillard et al. as being commercially available as VSL#3 (Abstract and Table 1) and used in the treatment of various gastrointestinal disorders (Abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant invention to combine the probiotic of Cobb and Sas having a known immune stimulatory effect with the De Simone formulation and the VSL#3 probiotic taught Douillard that is used to treat  gastrointestinal disorders. Both the De Simone formulation and VSL#3 are art recognized equivalents known for the same purpose (treatment of gastrointestinal disorders). Combination of known equivalents is considered obvious (see MPEP 2144.06(I)). One would have had a reasonable expectation of success that combining a probiotic formula with immune-stimulating effects would improve probiotics known in the art for the treatment of IBD such as the De Simone formulation and VSL#3 and that the combination of two or more commercially available probiotics known in the treatment of IBD with Bacillus subtilis and Bacilus amyloliquefaciens would also likely be effective in treating IBD or other related gastrointestinal disorders.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657